Case 8:18-cv-02208-AG-KES Document 13 Filed 01/31/19 Page 1 of 1 Page ID #:47


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES − GENERAL

  Case No:    8:18−cv−02208−AG−KES                      Date:    1/31/2019
  Title: NANCY LOU REAVES V. STUART M. RICE ET AL

  Present: The Honorable ANDREW J. GUILFORD , U. S. District Judge
                  Melissa Kunig                                 Debbie Hino−Spaan
                  Deputy Clerk                                    Court Reporter

          Attorneys Present for Plaintiffs:              Attorneys Present for Defendants:
                  David Reid                                     Bruce Lorman


  Proceedings: EARLY SCHEDULING CONFERENCE

  Cause is called for hearing and counsel make their appearances. Court and counsel confer.
  The Court waives all Rule 16 and 26 requirements except for early disclosure
  requirements.
  The Court sets the following dates:
  Discovery Cutoff is November 4, 2019.
  A Final Pretrial Conference is set for January 27, 2020 at 08:30 AM.
  A Jury Trial is set for February 4, 2020 at 09:00 AM. Court sets the length of the trial at 3
  days.

  Scheduling Order Specifying Procedures is signed and filed this date.
  The Court orders ADR Procedure No. 2, before the Court’s mediation panel.




  cc: ADR
                                                                                            0:02
                                                                     Initials of Preparer: mku




  CV−90 (06/04)                   − CIVIL MINUTES−GENERAL −                           Page 1 of 1
